WHITS}, J.,
stated the Case, and delivered the opinion of the Court:
Isom B. Brown, James Roach, and William M’Bee, entered into a recognisance to the Governor, conditioned *for the said Brown’s keeping the peace, and being of good behavior towards all the citizens of this Commonwealth, and particularly towards Samuel Jackson. Upon this recognizance a Scire Facias issued against the cognizors, assigning for cawe of issuing it, that said Isom E. Brown had failed to perform the condition of the said recognizance, without stating how, or in what he had broken it. To this Sci. Pa. the Defendant pleaded not guilty, and issue was joined. But afterwards the Counsel for the Defendants moved the Court to quash the said Sci. Pa. for its uncertainty, and the Court deeming it insufficient, did quash it. Whereupon the Attorney for the Plaintiff excepted, and afterwards moved the said Superior Court for a Writ of Error; and the Judge of that Court deeming sundry questions arising in the said Case to be novel and difficult, adjourned them to this Court for decision. And this Court having seen, and inspected the record of the said adjourned Case, doth decide, that the said Sci. Pa. is defective in this, that it does not set forth nor aver, in what particular the said Isom E. Brown had broken the condition of the said recognizance, and that for this reason it was rightfully quashed. This decision renders it unnecessary to consider the other points adjourned.